Case 0:19-cv-61606-AHS Document 175 Entered on FLSD Docket 07/29/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 19-CV-61606-SINGHAL/VALLE

  ROBIN SIFF,

         Plaintiff,

  v.

  AUDIOLOGY DISTRIBUTION,
  LLC, a foreign limited liability
  Company d/b/a HearUSA,

        Defendant.
  _____________________________________

                       OMNIBUS ORDER ON DISCOVERY MOTIONS

         THIS CAUSE is before the Court upon: (i) Defendant’s Motion to Compel [Non-Party]

  Deponent Audiology Associates of South Florida to Respond to Deposition Questions Regarding

  Plaintiff’s Compensation (ECF No. 163); (ii) Plaintiff’s Expedited Motion to Reconsider Magistrate

  Judge’s July 17, 2020 Order and related relief (ECF No. 168); and (iii) Defendant’s Motion to

  Compel Compliance with Court Order (ECF No. 170) (collectively, the “Motions”). Having

  reviewed the Motions, the respective responses and related filings (ECF Nos. 169, 173, and 174),

  and being otherwise fully advised in the premises, it is hereby ORDERED AND ADJUDGED as

  follows:

         (i)     Defendant’s Motion to Compel [Non-Party] Deponent Audiology Associates of

  South Florida (“Deponent”) to Respond to Deposition Questions Regarding Plaintiff’s

  Compensation (ECF No. 163) is GRANTED IN PART. Deponent did not respond to the Motion,

  but has demonstrated a willingness to provide Defendant with more detailed information regarding

  Plaintiff’s commission structure. See ECF No. (174 at 2 n.1). Thus, although the Court finds that a
Case 0:19-cv-61606-AHS Document 175 Entered on FLSD Docket 07/29/2020 Page 2 of 3



  continued deposition of Plaintiff’s non-party current employer would be unduly burdensome to the

  Deponent, Defendant is nonetheless entitled to obtain relevant information regarding Plaintiff’s

  current commission structure. Accordingly, within 7 business days from the date of this Order,

  Defendant may serve Deponent with five (5) written deposition questions pursuant to Federal Rule

  of Civil Procedure 31 limited to inquiry regarding Plaintiff’s commission structure. Further, any

  cross or redirect question from Plaintiff or Defendant under Rule 31(a)(5) must be served within 2

  business days of the corresponding question. Deponent must respond to all written questions within

  14 business days of being served with Defendant’s Notice of Written Deposition Questions.

         Moreover, since the discovery deadline has expired, and with the goal of promoting an

  expeditious resolution through a less burdensome/costly procedure, the undersigned will exercise its

  discretion pursuant to Rule 26(b)(2)(C)(i) to modify the usual Rule 31 procedure to allow the

  Deponent to provide written answers (instead of requiring oral answers sworn to before a duly

  authorized deposition officer, pursuant to Rule 28(a)) to the deposition questions and provide any

  documents sought by the questions. See, e.g., Ruiz v. Wing, No. 15-22618-CIV, 2017 WL 11496937,

  at *1 (S.D. Fla. Feb. 21, 2017) (noting that, in the interest of justice, the court can modify the Rule

  31 procedure requiring a deposition officer). This procedure satisfies the oath requirement for the

  deposition answers because the witness must verify his or her written responses (in the same way as

  answers to written interrogatories are verified). Consequently, appointment of a deposition officer

  authorized to administer oaths will not be required. See Fed. R. Civ. P. 31(a)(3); Ruiz, 2017 WL

  11496937, at *1;

         (ii)    Plaintiff’s Expedited Motion to Reconsider Magistrate Judge’s July 17, 2020 Order

  and related relief (ECF No. 168) is GRANTED IN PART. Although Plaintiff’s Notice of Intent to

  File Appeal (ECF No. 165) did not stay compliance with the Court’s July 17, 2020 Order (ECF



                                                   2
Case 0:19-cv-61606-AHS Document 175 Entered on FLSD Docket 07/29/2020 Page 3 of 3



  No. 159), in the interest of judicial economy, the undersigned’s Order of July 17, 2020

  (ECF No. 159) is STAYED until the District Judge’s ruling on Plaintiff’s appeal of the same; and

         (iii)   Defendant’s Motion to Compel Compliance with Court Order and for Sanctions

  (ECF No. 170) is DENIED WITHOUT PREJUDICE. Defendant may refile its request for

  sanctions within 10 business days after the District Judge’s ruling on Plaintiff’s appeal of the July

  17, 2020 Order (ECF No. 159). Upon refiling, Defendant must include a summary of its attorney’s

  fees and costs incurred in noticing Plaintiff’s deposition for June 24, 2020.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Florida on July 29, 2020.



                                                        _____________________________________
                                                        ALICIA O. VALLE
                                                        UNITED STATES MAGISTRATE JUDGE

  cc: U.S. District Judge Raag Singhal
      All Counsel of Record




                                                   3
